Citation Nr: 0842395	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for mild 
nonproliferative diabetic retinopathy of both eyes.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for a low back 
disorder, currently diagnosed as degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran retired in April 1985 after more than 20 years of 
active duty, which included service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004, January 2006, and May 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The October 
2004 rating decision assigned an initial noncompensable 
rating for mild nonproliferative diabetic retinopathy of the 
right eye, and this disability was found to include the left 
eye in the January 2006 statement of the case.  The January 
2006 rating decision assigned a noncompensable rating for the 
veteran's bilateral hearing loss.  The May 2006 rating 
decision denied service connection for a low back disorder, 
currently diagnosed as DDD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It should be further noted that in its remand of May 2008, 
the Board requested that the veteran be furnished with a 
statement of the case as to the denial of his claim for an 
initial compensable rating for bilateral hearing loss and the 
record does not reflect the issuance of a statement of the 
case.  However, the claims file does reflect that a 
supplemental statement of the case was issued with respect to 
this matter in August 2008, and that written responses from 
the veteran and his representative in September 2008 may be 
construed as a timely substantive appeal.  Consequently, the 
Board finds that it now has jurisdiction to decide this claim 
on the merits.  


FINDINGS OF FACT

1.  At worst, the veteran's service-connected diabetic 
retinopathy has been diagnosed as mild and nonproliferative, 
and he has additional nonservice-connected disabilities of 
bilateral cataracts and choroidal nevus of the left eye.  The 
veteran's worst best corrected visual acuity is 20/40+2 on 
the left and 20/30+/- on the right eye.  There is no 
scarring, atrophy or irregularity that results in irregular, 
duplicated, enlarged or diminished images.  There is no 
limitation of the field of vision.

2.  Bilateral hearing loss is at worst manifested by level II 
hearing in each ear.  

3.  Arthritis and DDD of the lumbar spine had their onset 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for mild nonproliferative diabetic retinopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.75, 4.76, 4.84a, Diagnostic Codes 6011, 6079 
(2008).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.10, 4.14, 
4.21, 4.85, Diagnostic Code 6100 (2008).

3.  Arthritis and DDD of the lumbar spine were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claims for initial compensable evaluations for 
diabetic retinopathy and hearing loss arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  It has been held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for service connection for a low 
back disorder, since the Board has determined that the 
evidence supports the grant of service connection for 
arthritis and DDD of the lumbar spine, any failure on the 
part of VA to notify and/or assist the veteran under the VCAA 
cannot be considered prejudicial to the veteran as to this 
claim.  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting him in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  The veteran was 
also afforded multiple VA examinations to substantiate his 
increased rating claims and while the veteran's service 
representative has argued that the veteran's most recent VA 
audiological examination was inadequate for rating purposes 
pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
notations from examinations in December 2005 and June 2008 
indicate that the VA examiners elicited information from the 
veteran concerning the functional effects (problems hearing 
the television, in crowds, and involving conversations with 
others) of his disability under the ordinary conditions of 
daily life, which is all that the applicable regulatory 
provisions require.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to Higher Ratings

Service connection for mild nonproliferative diabetic 
retinopathy of the right eye was granted by an October 2004 
rating decision with a noncompensable rating assigned, 
effective from February 2004.  

July 2004 VA eye examination revealed that the veteran wore 
glasses to read.  Visual acuity on the right was 20/30, 
corrected to 20/20-, and on the left, 20/25-, corrected to 
20/20-.  A small glial tuft was observed at the disc of the 
left eye, and a small flat nevus was noted superior and 
temporally to the disc.  The assessment included diabetes 
mellitus without diabetic retinopathy.  In an addendum 
report, dated in July 2004, the examiner confirmed that the 
veteran had no diabetic eye disease at this time and that his 
best corrected vision was 20/20, bilaterally.  

Private examination in July 2004 revealed that the veteran 
complained that he could not focus.  His problems were 
indicated to include diabetic retinopathy and early 
cataracts.  Evaluation indicated corrected visual acuity of 
20/20, near and far, on the right, and 20/25, near and far, 
on the left.  The diagnosis included severe focusing problems 
secondary to diabetes and hypertension.  

September 2004 VA eye examination revealed that the veteran 
had reportedly been diabetic since 1998, and that his 
condition was currently controlled with diet and oral 
medication.  He was told by a private physician at one point 
that the physician could tell that the veteran was diabetic 
by looking at the back of his eyes.  Last month, he had been 
told by VA Biloxi ophthalmology that there were no signs of 
diabetic retinopathy in either eye.  The veteran was 
currently wearing glasses for reading only.  Physical 
examination revealed best corrected vision on the right was 
20/25, near, and 20/20-, far.  His best corrected vision on 
the left was 20/25, near, and 20/25+, far.  Visual field 
evaluation revealed full to finger counting bilaterally.  

The diagnosis was mild nonproliferative diabetic retinopathy 
of the right eye not reducing vision or needing 
ophthalmologic treatment other than dilated fundus 
examination (DFE) in one year, diabetic without retinopathy 
of the left eye, early cataracts not related to diabetes 
mellitus but resulting in slight vision decrease, choroidal 
nevus of the left eye, not related to diabetes mellitus, and 
presbyopia, corrected with reading only glasses and not 
related to diabetes.  

VA treatment records from January 2005 reflect that visual 
acuity on the right was 20/40, corrected to 20/20, and on the 
left, 20/40, corrected to 20/20.  The assessment included 
refractive error, bilaterally.  

At the veteran's hearing before the RO in April 2005, the 
veteran testified that he believed that his diabetes had 
required him to start wearing glasses.  

VA examination in December 2005 revealed corrected visual 
acuity of J1, near, and 20/20-3, far, bilaterally.  Visual 
field deficit was full to confrontation, bilaterally, and the 
diagnosis was very mild nonproliferative diabetic retinopathy 
both eyes; mild refractive error/presbyopia; choroidal nevus 
left eye; and early cataracts.  

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
45
60
LEFT
20
25
40
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  Pure 
tone threshold averages were 43 on the right and 46 on the 
left, and the diagnosis was normal to moderately severe 
sensorineural hearing loss, bilaterally.  

Service connection for bilateral hearing loss was granted by 
a January 2006 rating decision with a noncompensable rating 
assigned from April 2005.  

VA treatment records from May and December 2006 reflect that 
the veteran's diabetic eye examination at this time was 
normal.

At the veteran's hearing before the Board in March 2008, the 
veteran testified that he had been told that he now had a 
brown spot in the back of his eye (transcript (T.) at p. 3).  
He also complained about the clarity of his vision and his 
field of vision (T. at p. 3).  

On the authorized audiological evaluation in June 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
55
60
LEFT
20
15
50
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  Pure tone threshold averages were 41 on 
the right and 46 on the left, and the diagnosis was mild to 
moderately severe sensorineural hearing loss on the right at 
2000 to 8000 Hertz, and moderate to moderately severe hearing 
loss above 1500 Hertz on the left.  

VA eye examination in June 2008 revealed that corrected 
visual acuity on the right was 20/25, near, and 20/40+2, far, 
and on the left, 20/25, near, and 20/30+/-, far.  No visual 
field deficit was noted.  Evaluation further indicated 
moderate nuclear sclerosis of both lenses and flat choroidal 
nevus just above and temporal to the disc in the left eye.  
The diagnosis was non-insulin dependent diabetes mellitus 
(NIDDM) without nonproliferative diabetes retinopathy (NPDR), 
nuclear sclerotic cataracts of both eyes, myopic refractive 
shift, right eye greater than left, and small choroidal 
nevus, left eye.

Analysis

Diabetic Retinopathy

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2008).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity.  The best distant vision 
after the best correction by glasses will be the basis for 
rating.  38 C.F.R. § 4.75, 4.84a, Codes 6063-6079 (2008).  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, 6080, 6090 (2008).

The private and VA medical reports show the veteran has some 
visual deficits and has experienced an increase in refractor 
error, bilaterally.  However, these same medical reports 
provide a preponderance of evidence that shows his service-
connected diabetic retinopathy does not meet any applicable 
criteria for a separate compensable rating.  Specifically, 
the medical reports establish that the scarring and 
irregularity is minimal and does not result in irregular, 
duplicated, enlarged or diminished images required for a 
compensable rating under diagnostic code 6011.  The veteran's 
worst corrected visual acuity was 20/40+2 in the right eye 
and 20/30+/- in the left eye.  This does not meet the 
criteria for a compensable evaluation, which requires that 
the best corrected visual acuity be 20/50 in one eye and 2/40 
in the other eye, or worse.  38 C.F.R. § 4.84a, Code 6079.  
There is no limitation of the field of vision or other 
impairment of eye sight that would warrant a compensable 
rating under any applicable criteria.  While the veteran may 
feel that his visual impairment warrants a separate 
compensable evaluation, the medical reports provide the most 
probative evidence and provide a preponderance of evidence 
against the claim.  As the preponderance of evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hearing Loss

The assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, the audiometric findings of June 2008 produce 
a numeric designation of "II" for each ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  Diagnostic Code.  The 
veteran does not meet the criteria for application of 
38 C.F.R. § 4.86 (2008).  While the veteran may feel that his 
hearing deficits warrant a compensable rating, the findings 
of the trained medical personnel based on appropriate testing 
provide a preponderance of evidence against the claim.  
Because the preponderance of evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Extraschedular Consideration

Finally, with respect to both of the veteran's increased 
rating claims, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2008).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms associated with his service-connected 
diabetic retinopathy and hearing loss cause mild 
proliferative diabetic retinopathy and mild to moderately 
severe sensorineural hearing loss, respectively.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  

III.  Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The veteran has asserted that his current low back disorder 
had its onset during active service as a result of an 
accident that occurred when and others were in the process of 
lifting a trailer.  

The Board and the RO have acknowledged that the veteran was 
seen on numerous occasions during service for complaints of 
low back pain and there was an in-service diagnosis of low 
back pain, lumbar strain.  In addition, an examiner indicated 
that a diagnosis of lumbar disc disease was to be ruled out.  

Retirement examination in January 1985 revealed that the 
veteran again noted a history of recurrent back pain.  He 
more specifically complained of occasional low back pain 
related to mild strain for which he occasionally took 
medication.  

VA treatment records for the period of February to December 
2006 reflect that a February 2006 X-ray of the lumbar spine 
was interpreted to reveal mild arthritic changes.  In April 
2006, the veteran complained of low back pain the previous 
two days.  X-rays of the lumbar spine were interpreted to 
reveal DDD, and the diagnosis was low back pain.

In December 2006, the veteran was afforded a VA spine 
examination.  Based on his review of the veteran's claims 
folder and his examination of the veteran, the physician 
concluded that it was less likely than not that the veteran's 
present DDD was the direct and proximate result of his 
complaints in the service because there was no medical 
evidence showing treatment for low back problems between the 
time his discharge in 1985 and February 2006.  Because the 
Board found the veteran's statements and testimony regarding 
a continuity of low back problems since service to be 
credible, the Board further found that the examiner's 
rationale, which was predicated on an absence of evidence of 
treatment, rather than complaints, was inadequate for rating 
purposes.  As such, the Board remanded the claim so that the 
veteran could be afforded another VA examination.

In June 2008, the veteran was afforded another VA spine 
examination.  Based on his review of the veteran's claims 
file and his examination of the veteran, this examiner 
rendered a diagnosis of degenerative arthritis of the lumbar 
spine and noted that although the veteran reported that he 
had continuing back problems since service, there was no 
objective medical evidence of this until 2006.  Thus, the 
examiner concluded that whether the veteran's current 
degenerative disc disease was related to complaints and 
treatment noted in service medical records in addition to his 
credible report of continuity of low back symptoms since his 
discharge, could not be resolved without resort to mere 
speculation.  

The Board has carefully considered the evidence relevant to 
this claim, and first notes that there are current diagnoses 
of arthritis and DDD.  Thus, the threshold requirement of a 
current disability has been met with respect to this claim.

In addition, however, as has been made clear to the veteran 
during the pendency of his claim, to establish service 
connection, it is also necessary that the veteran's arthritis 
and DDD be linked to service or a period of one year 
following service.  

In this regard, as was noted above, while the December 2006 
VA spine examiner concluded that it was less likely than not 
that the veteran's present DDD was the direct and proximate 
result of his complaints in the service, he did so because 
there was no medical evidence showing treatment for low back 
problems between the time his discharge in 1985 and February 
2006.  Thus, because the Board found the veteran's statements 
and testimony regarding a continuity of low back problems 
since service to be credible, the Board further found that 
the examiner's rationale, which was predicated on an absence 
of evidence of treatment, rather than complaints, was 
inadequate for rating purposes.  The Board continues to agree 
with this assessment, additionally noting that since this 
examiner's opinion was based on an inaccurate premise, it 
offered little probative value on whether the veteran's 
arthritis and DDD were related to the veteran's active 
service.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Although the June 2008 VA spine examiner did not offer an 
opinion on the etiology of the veteran's lumbar arthritis and 
DDD because it required "mere speculation," a careful 
review of this examiner's opinion reveals findings that are, 
in fact, supportive of the claim.  More specifically, even 
though the examiner once again placed undue emphasis on the 
absence of evidence of treatment in the face of the Board's 
and indeed his own finding that the veteran's report of 
continuity of symptomatology was credible, the fact remains 
that he still unequivocally concluded that the veteran's 
report of continuity of symptomatology was credible.  

Therefore, while the evidence of record does not contain an 
opinion which specifically links the veteran's arthritis and 
DDD of the lumbar spine to service or a period of one year 
following service, the Board finds that the statement of the 
veteran and his witnesses together with the subsequent post-
service treatment and opinion of the June 2008 VA spine 
examiner, are sufficient to establish continuity of lumbar 
spine disability after discharge pursuant to 38 C.F.R. 
§ 3.303(b) (2008).  Thus, since there is no opinion of any 
significant probative value that concludes that the veteran's 
arthritis and DDD of the lumbar spine is not related to 
service, giving the veteran the benefit of the doubt, the 
Board finds that service connection for arthritis and DDD of 
the lumbar spine is warranted.  38 C.F.R. § 3.303(d).


ORDER

Entitlement to an initial compensable evaluation for mild 
nonproliferative diabetic retinopathy of both eyes is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Service connection for arthritis and DDD of the lumbar spine 
is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


